COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-318-CV
 
 
  
IN 
RE AMARIO LYNN MCPHERSON                                             RELATOR
 
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
   
  
                                                                  PER 
CURIAM
  
  
  

PANEL 
B: WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED: 
October 12, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.